      2:19-cv-01083-DCN          Date Filed 04/12/19      Entry Number 1        Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

NAUTILUS INSURANCE COMPANY,

                       PLAINTIFF,
                                                                 2:19-cv-01083-DCN
               vs.

WILSON LUCAS SALES DBA MIRACLE
SIDING; MIRACLE SIDING, LLC; J.
RUTLEDGE YOUNG, III, as Receiver for                                 COMPLAINT
WILSON LUCAS SALES DBA MIRACLE
SIDING, LLC; COMPLETE BUILDING                                  (Declaratory Judgment)
CORPORATION,     INC.; TRI-COUNTY
ROOFING, INC.; PALMETTO POINTE AT                                      (Non-Jury)
PEAS ISLAND CONDOMINIUM PROPERTY
OWNERS ASSOCIATION, INC. AND JACK
LOVE, INDIVIDUALLY, AND ON BEHALF
OF ALL OTHERS SIMILARLY SITUATED


                       DEFENDANTS.


       Plaintiff Nautilus Insurance Company (“Nautilus”), by and through its undersigned counsel,

complaining of the above-named defendants, Wilson Lucas Sales DBA Miracle Siding and Miracle

Siding, LLC (“Miracle Siding”), J. Rutledge Young, III, as Receiver for Wilson Lucas Sales DBA

Miracle Siding, LLC (“the Receiver”), Complete Building Corporation, Inc. (“CBC”), and Tri-

County Roofing, Inc. (“Tri-County”), and also Palmetto Pointe at Peas Island Condominium

Property Owners Association, Inc. (“the Association”) and Jack Love, individually, and on behalf of

all others similarly situated (“Love,” collectively “Underlying Plaintiffs”), respectfully alleges and

would show as follows:

                                      NATURE OF ACTION

       1.      This action is brought pursuant to the provisions of the Uniform Declaratory

Judgment Act, as codified in 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57, there is a
      2:19-cv-01083-DCN           Date Filed 04/12/19         Entry Number 1     Page 2 of 11




real and justiciable controversy between the parties, the parties are interested parties, and Nautilus

asks the Court to declare the rights and obligations of the parties.

           2.   The Court’s declaration will confer certainty on the parties and serve the interests of

justice.

                                              PARTIES

           3.   Nautilus is an insurance company organized and existing under the laws of the state

of Arizona, with its principal place of business in Scottsdale, Arizona. Nautilus issues insurance

policies in South Carolina and insures property and interests located within South Carolina.

           4.   Upon information and belief, Miracle Siding previously operated as a sole

proprietorship and is now a dissolved limited liability company that was organized under the laws of

the state of South Carolina with one member, Wilson Lucas Sales, who is an individual and is a

resident of South Carolina, and had its former principal place of business in Charleston,

South Carolina. By Order Appointing Receiver filed September 25, 2018, Miracle Siding was

placed into receivership.

           5.   Upon information and belief, CBC is an administratively dissolved corporation that

was organized under the laws of the state of South Carolina with its principal place of business in

Charleston, South Carolina.

           6.   Upon information and belief, Tri-County is a corporation organized and existing

under the laws of the state of South Carolina with its principal place of business in Ladson,

South Carolina.

           7.   Upon information and belief, the Association is a non-profit corporation organized

and existing under the laws of the state of South Carolina.




                                                    2
      2:19-cv-01083-DCN         Date Filed 04/12/19         Entry Number 1     Page 3 of 11




       8.      Upon information and belief, Love is an individual and is a citizen of the state of

South Carolina and resides in Charleston, South Carolina.

       9.      Jurisdiction exists because there is complete diversity of citizenship between

Nautilus and the Defendants, and the amount in controversy, including the potential costs of

indemnifying Miracle Siding in the underlying dispute, potentially exceeds $75,000.00. This Court

thus has jurisdiction based upon 28 U.S.C. § 1332(a).

       10.     Venue is appropriate under 28 U.S.C. § 1391 because this lawsuit seeks a

declaration from the Court interpreting the terms of insurance policies issued to Miracle Siding as

an insured with regard to the business located in Charleston County, South Carolina and work

performed in Charleston County, South Carolina.

                                  FACTUAL BACKGROUND

A.     Underlying Lawsuit

       11.     This declaratory judgment action arises out of claims regarding alleged construction

defects specifically related to and arising out of the performance of certain construction work by

Miracle Siding.

       12.     On February 13, 2015, Underlying Plaintiffs filed a Complaint in the Court of

Common Pleas for Charleston County, South Carolina, Case No. 2015-CP-10-0955. Since that

time on November 2, 2017, Underlying Plaintiffs filed their Second Amended Complaint, captioned

Palmetto Pointe at Peas Island Condominium Property Owners Association, Inc. and Jack Love,

Individually, and on Behalf of All Others Similarly Situated v. Island Pointe, LLC, et al.

(“Palmetto Pointe Lawsuit”). A true and correct copy of the Second Amended Complaint is

attached as Exhibit A, the allegations of which are incorporated here by reference.




                                                  3
      2:19-cv-01083-DCN          Date Filed 04/12/19     Entry Number 1        Page 4 of 11




       13.     Miracle Siding was brought into the Palmetto Pointe Lawsuit as a party by the

Third-Party Complaint filed by Tri-County on April 22, 2015. Since that time, Plaintiffs have

named Miracle Siding as a direct defendant and Tri-County filed a crossclaim against

Miracle Siding for negligence, breach of express and implied warranties, breach of contract, and

indemnity.

       14.     CBC has also filed a crossclaim against Miracle Siding for negligence, breach of

warranty, and indemnity.

       15.     According to the Second Amended Complaint, the Palmetto Pointe Lawsuit involves

claims arising out of the alleged defective construction of a condominium project originally

consisting of forty (40) townhouse style condominiums located in twenty (20) buildings and related

common elements and a clubhouse (“Palmetto Pointe” or “the Project”) in Charleston,

South Carolina.

       16.     According to the Second Amended Complaint, CBC was engaged in the business of

designing and constructing the condominiums at Palmetto Pointe.

       17.     Per the Second Amended Complaint, Tri-County supplied materials and roofing and

related materials, among other work, and supplied siding, flashing, deck waterproofing, gutters, and

other materials at Palmetto Pointe.

       18.     According to the Second Amended Complaint, Miracle Siding supplied materials

and installed siding, flashing, and related components, among other work at Palmetto Pointe.

       19.     In the Second Amended Complaint, Underlying Plaintiffs contend that at the time

the Certificates of Occupancy were issued, Palmetto Pointe contained latent building defects and

preliminary reports show defects in the construction of the Project and damages such that




                                                 4
      2:19-cv-01083-DCN          Date Filed 04/12/19       Entry Number 1        Page 5 of 11




Miracle Siding, and the other named defendants, are liable to the Underlying Plaintiffs under causes

of action for negligence/gross negligence and breach of warranty.

        20.     Underlying Plaintiffs allege they are entitled to recover damages, including actual,

consequential, and punitive damages.

        21.     Nautilus is currently defending Miracle Siding under a full reservation of rights.

B.      The Policies

        22.     In 2004, Nautilus first issued a commercial general liability policy, policy number

NC327400, to Miracle Siding for the policy period beginning February 16, 2004 to February 16,

2005. Nautilus then issued policy number NC4131811 to Miracle Siding for the February 16, 2005

to February 16, 2006 policy period. Next, policy number NC502998 was issued to Miracle Siding

for the February 16, 2006 to February 16, 2007 policy period. Finally, Nautilus issued policy

number NC625891 to Miracle Siding for the February 16, 2007 to February 16, 2008 policy period,

and this policy was cancelled effective July 15, 2007. True and correct copies of the policies are

attached as Exhibit B, Exhibit C, Exhibit D, and Exhibit E, the terms and conditions of which are

incorporated herein by reference.

        23.     The policies issued by Nautilus are commercial general liability policies of

insurance. The policies, pursuant to their respective Declarations, provide for the following limits

of liability:    $1,000,000 per occurrence, $2,000,000 general aggregate, and $2,000,000

products/completed operations aggregate and have a $500 deductible per claim for property

damage.

        24.     A justiciable controversy exists between the parties in this action concerning

whether and to what extent coverage exists under the policies for the damages as alleged in the

Palmetto Pointe Lawsuit.



                                                  5
      2:19-cv-01083-DCN           Date Filed 04/12/19       Entry Number 1         Page 6 of 11




        25.     Nautilus is entitled to a judicial declaration that the policies issued to Miracle Siding

do not provide coverage for some or all of the damages alleged in the Palmetto Pointe Lawsuit, and

therefore, Nautilus has no duty to indemnify Miracle Siding for some or all of the damages alleged

in connection with the Palmetto Pointe Lawsuit.

                                 FOR A FIRST DECLARATION
                          (Lack of “Property Damage” or “Occurrence”)

        26.     The allegations contained in the paragraphs above, to the extent not inconsistent

herewith, are incorporated as if fully stated herein.

        27.     The policies, pursuant to their insuring agreement, provide coverage, subject to any

applicable exclusion(s), for “‘property damage’ … caused by an ‘occurrence’ … during the policy

period.”

        28.     The policies, as set forth more specifically therein, define “property damage” in

relevant part to mean “physical injury to tangible property, including all resulting loss of use of that

property…or loss of use of tangible property that is not physically injured.”

        29.     The policies, as set forth more specifically therein, also define an “occurrence” as

“an accident, including continuous or repeated exposure to substantially the same general harmful

conditions.”

        30.     Under the terms and conditions of the policies, Nautilus contends and would show

that some or all of the allegations raised in the Palmetto Pointe Lawsuit do not constitute “property

damage” or an “occurrence” as defined by the policies.

        31.     Accordingly, Nautilus seeks a declaration from this Court that it has no o r limited

indemnification obligations under the policies in connection with the claims alleged in the

Palmetto Pointe Lawsuit because the claims do not constitute “property damage” or an “occurrence”

as defined by the policies.


                                                    6
      2:19-cv-01083-DCN           Date Filed 04/12/19          Entry Number 1   Page 7 of 11




        32.     Further, Nautilus seeks a declaration from this Court that it has no indemnification

or limited obligations under the policies in connection with the claims alleged in the Palmetto Pointe

Lawsuit because the claimed property damage did not occur during the policy period.

                              FOR A SECOND DECLARATION
                 (“Exclusion – Punitive or Exemplary Damages” Endorsement)

        33.     The allegations contained in the paragraphs above, to the extent not inconsistent

herewith, are incorporated as if fully stated herein.

        34.     The policies issued for the 2004 to 2007 policy periods include an endorsement

entitled “Additional Exclusions and Conditions.” The endorsement, provided under Form S051

(09/03), provides:

                This endorsement modifies insurance provided under the following:

                       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                        ****

                      EXCLUSION – PUNITIVE OR EXEMPLARY DAMAGES

                The following is added to EXCLUSIONS:

                        This insurance does not apply to a claim of or indemnification for
                        punitive or exemplary damages. If a “suit” shall have been brought
                        against you for a claim within the coverage provided under the
                        policy, seeking both compensatory and punitive or exemplary
                        damages, then we will afford a defense for such action. We shall not
                        have an obligation to pay for any costs, interest or damages
                        attributable to punitive or exemplary damages.

                                                        ****

        35.     The policy issued for the 2007 to 2008 policy period includes an endorsement

entitled “Exclusion – Punitive or Exemplary Damages.” The endorsement, provided under Form

S017 (01/98), provides:

                This endorsement modifies insurance provided under the following:


                                                    7
      2:19-cv-01083-DCN           Date Filed 04/12/19       Entry Number 1     Page 8 of 11




                       BUSINESSOWNERS LIABILITY COVERAGE PART
                     COMMERCIAL GENERAL LIABILITY COVERAGE PART
                           LIQUOR LIABILITY COVERAGE PART
                    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY
                                   COVERAGE PART
                  PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE
                                        PART

                The following is added to EXCLUSIONS:

                        This insurance does not apply to a claim of or indemnification for
                        punitive or exemplary damages. If a “suit” shall have been brought
                        against you for a claim within the coverage provided under the
                        policy, seeking both compensatory and punitive or exemplary
                        damages, then we will afford a defense for such action. We shall not
                        have an obligation to pay for any costs, interest or damages
                        attributable to punitive or exemplary damages.

                All other Terms and Conditions of this Policy remain unchanged.

        36.     Per the Second Amended Complaint, Underlying Plaintiffs seek to recover punitive

damages.

        37.     Accordingly, Nautilus seeks a declaration from this Court that the policies do not

afford coverage for any allegations of entitlement to punitive damages, and likewise any award of

punitive damages, in the Palmetto Pointe Lawsuit.

                                 FOR A THIRD DECLARATION
                                   (Standard Policy Exclusions)

        38.     The allegations contained in the paragraphs above, to the extent not inconsistent

herewith, are incorporated as if fully stated herein.

        39.     Section I—Coverages, paragraph 2. Exclusions of Coverage A Bodily Injury and

Property Damage Liability of both of the policies contains certain standard policy exclusions,

namely: “c. Contractual Liability,” “j. Damage to Property,” “k. Damage To Your Product,” and “l.

Damage To Your Work.”

        40.     The policies provide, in relevant part, as follows:


                                                    8
2:19-cv-01083-DCN    Date Filed 04/12/19        Entry Number 1      Page 9 of 11




      2.    Exclusions

            This insurance does not apply to:

                                    ****

            b.      Contractual Liability

                    “Bodily injury” or “property damage” for which the
                    insured is obligated to pay damages by reason of the
                    assumption of liability in a contract or agreement.
                    This exclusion does not apply to liability for
                    damages:

                    (1)    That the insured would have in the absence of
                           the contract or agreement; or

                    (2)    Assumed in a contract or agreement that is an
                           “insured contract”, provided the “bodily
                           injury” or “property damage” occurs
                           subsequent to the execution of the contract or
                           agreement.     Solely for the purposes of
                           liability assumed in an “insured contract,”
                           reasonable attorney fees and necessary
                           litigation expenses incurred by or for a party
                           other than an insured are deemed to be
                           damages because of “bodily injury” or
                           “property damage”, provided:

                           (a)     Liability to such party for, or for the
                                   costs of, that party’s defense has also
                                   been assumed in the same “insured
                                   contract”; and

                           (b)     Such attorney fees and litigation
                                   expenses are for defense of that party
                                   against a civil or alternative dispute
                                   resolution proceeding in which
                                   damages to which this insurance
                                   applies are alleged.

                                    ****

            j.      Damage To Property

                    “Property damage” to:

                                    ****
                                      9
     2:19-cv-01083-DCN          Date Filed 04/12/19       Entry Number 1        Page 10 of 11




                               (5)     That particular part of real property on which
                                       you or any contractors or subcontractors
                                       working directly or indirectly on your behalf
                                       are performing operations, if the “property
                                       damage” arises out of those operations; or

                               (6)     That particular part of any property that must
                                       be restored, repaired or replaced because
                                       “your work” was incorrectly performed on it.

                                                ****

                               Paragraphs (3), (4), (5), and (6) of this exclusion do
                               not apply to liability assumed under a side-track
                               agreement.

                               Paragraph (6) of this exclusion does not apply to
                               “property damage” included in the “products-
                               completed operations hazard”.

                                                ****

                       k.      Damage To Your Product

                               “Property damage” to “your product” arising out of it
                               or any part of it.

                       l.      Damage To Your Work

                               “Property damage” to “your work” arising out of it or
                               any part of it and included in the “products-completed
                               operations hazard”.

                               This exclusion does not apply if the damaged work or
                               the work out of which the damage arises was
                               performed on your behalf by a subcontractor.

                                                ****

       41.     The above-referenced policy exclusions provide that coverage is not available under

the policies to the extent that the damages at issue in the Palmetto Pointe Lawsuit fall within any of

these exclusions. Accordingly, the policies afford no coverage for the damages alleged in the

Palmetto Pointe Lawsuit, and Nautilus does not owe a duty to indemnify.



                                                 10
     2:19-cv-01083-DCN           Date Filed 04/12/19       Entry Number 1      Page 11 of 11




        WHEREFORE, Nautilus prays that the Court enter an Order declaring the rights of the

parties as follows:

        a.      The policies issued by Nautilus to Miracle Siding do not provide coverage for and/or

        exclude from coverage the claims asserted in connection with the Palmetto Pointe Lawsuit;

        b.      Nautilus has no duty to indemnify in connection with the claims asserted in the

        Palmetto Pointe Lawsuit; or in the alternative,

        c.      The policies provide coverage for only some and/or exclude from coverage some of

        the claims asserted/damages alleged in the Palmetto Pointe Lawsuit; and

        d.      Further, Nautilus prays that the Court award the costs of the action and any such

        other and further relief as this Court shall deem just and proper.



                                                GALLIVAN, WHITE & BOYD, P.A.


                                                By:      s/ Janice Holmes
                                                      Janice Holmes (11366)
                                                      Shelley S. Montague (07587)
                                                      1201 Main Street, Suite 1200
                                                      Post Office Box 7368
                                                      Columbia, South Carolina 29202
                                                      Telephone: 803-779-1833
                                                      Facsimile: 803-779-1767
                                                      jholmes@GWBlawfirm.com
                                                      smontague@GWBlawfirm.com


                                                Attorneys for Nautilus Insurance Company

Columbia, South Carolina
April 12, 2019




                                                  11
